DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 May 2021 have been fully considered but they are not persuasive. 
As to claim 1, applicant argues that even if Zhuang's teaching is combined with other cited references, they do not disclose or suggest that an arbitrary pixel of the divided areas can be sequentially changed to black until all pixels are changed to black, as required for amended claim 1. Examiner notes that the portion of claim 1 being referred to is similar to what was previously in claim 7, and that it was Massart that was used to teach arbitrary pixels being changed to black until all pixels are changed to black.
Applicant’s other arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication 2016/0203754) in view of Massart (U.S. Publication 2011/0273482), Borgers (U.S. Publication 2013/0088528), Zhuang (U.S. Publication 2017/0287391), and Rhodes (U.S. Publication 2011/0001764).

As to claim 1, Lee discloses a digital signage (fig. 1; the display panel is capable of displaying a sign or any other image and would thus read on “signage”) comprising: 
a display (fig. 1, element 110);  
a sensor (fig. 1, element 240; fig. 2, element 31; p. 2, sections 0041-0043; a portion of a human body, such as eyes, is detected by a sensor);  
and a controller operably coupled with the display and the sensor (fig. 1, element 220) configured to control operation of the digital signage, wherein the sensor detects motion of a human body and a distance between the digital signage and the human body (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, which would read on a motion). 

Massart discloses darkening pixel values to black in particular areas of the frame buffer divided. Massart does not disclose, but Borgers does disclose wherein the 
Massart discloses changes to the setting value based on viewing distance (p. 3, sections 0023 and 0025), but does not specify how the value would be changed. Zhuang, however, discloses wherein the predetermined setting value varies according to the distance detected by the sensor such that the predetermined setting value increases as the distance detected by the sensor increases (fig. 3; fig. 4; p. 2, section 0026; p. 3, sections 0031-0034; p. 4, section 0044; a first mode has half pixels retention-compensated, half not, meaning that in any 1x2 pixel area, one pixel is compensated; a second mode has ¼ pixels retention-compensated, meaning that in any 2x2 area, one pixel is compensated and three are not; a greater distance means fewer compensated pixels, meaning the setting value for number of pixels per area increases). The motivation for this is to use wear/retention compensation without the user noticing a loss in image quality. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee and Massart to have a predetermined setting value vary according to the distance detected by the 
Lee does not disclose, but Rhodes does disclose wherein the controller initializes the pixel location table when all pixels in the divided areas are changed to black once and when all the pixels' locations are recorded in the pixel location table (fig. 5a; fig. 5b; p. 7, section 0078; with initialization, every pixel has a location in the table and is set to black, represented by 00). The motivation for this is to not change pixel colors in a state where the display controller has not yet started driving pixels. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, Borgers, and Zhuang to initialize the pixel location table when all pixels in the divided areas are changed to black once and when all the pixels' locations are recorded in the pixel location table in order to not change pixel colors in a state where the display controller has not yet started driving pixels as taught by Rhodes. 

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Massart, Borgers, Zhuang, and Rhodes and further in view of Murakami (U.S. Publication 2005/0195280).

As to claim 2, Lee discloses wherein the controller performs an image sticking minimization mode varying according to the distance between the digital signage and the human body detected by the sensor (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, and adjusts a parameter that corresponds to how much image sticking is compensated for based on the distance). Lee does not disclose, but Murakami does disclose wherein the 

As to claim 3, Lee discloses when the distance between the digital signage and the human body is within a predetermined first range, the controller: performs a first image sticking minimization mode (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, and adjusts a parameter that corresponds to how much image sticking is compensated for based on the distance). Lee does not disclose, but Murakami does disclose dividing the frame buffer into four areas according to the first image sticking minimization mode (p. 11, section 0137-p. 12, section 0138; four distribution level areas are given for the longer distance). Motivation for the combination is similar to that given in the rejection to claim 2.



. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Massart, Borgers, Zhuang and Rhodes and further in view of Aina (U.S. Publication 2017/0117859). 

As to claim 8, Lee discloses digital signage and a sensor, as noted in the rejection to claim 1. Lee does not disclose, but Aina does disclose wherein the sensor includes: 
a PIR sensor (p. 6, section 0058) configured to detect a human body (p. 5-6, section 0055);  
an operational amplifier (OpAmp) configured to amplify a detected signal (p. 2, section 0028-p. 3, section 0030);  
and a comparator configured to compare amplified signals and to output a digital value (p. 5, section 0055-p. 6, section 0056; comparison of a signal with a reference signal must occur to determine presence of a person, which would be either a presence or lack of presence, a digital value). 

 
As to claim 9, Lee discloses wherein the sensor detects the distance between the digital signage and the human body using the digital processor (p. 4, section 0066). Aina discloses wherein the operational amplifier is controlled by a digital processor (p. 6, section 0056). Neither Aina nor Lee expressly discloses that a register within the processor controls the operational amplifier, but Official Notice (see MPEP 2144.03) is taken that registers within processors are well-known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, Borgers, Zhuang, Rhodes, and Aina to use a register in order to implement the method on a digital processor as would be known in the art.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Massart, Borgers, Zhuang, Rhodes and Murakami, and further in view of Foreman (U.S. Publication 2014/0354531).

As to claim 10, Lee does not disclose, but Foreman does disclose when the distance between the digital signage and the human body is in a predetermined fourth range, the controller sets an image sticking minimization mode to off (p. 1, section 0013; 

As to claim 11, Lee does not disclose, but Foreman does disclose wherein the controller sets the image sticking minimization mode to off in response to detection of the human body in a first section, and  wherein the controller does not change any pixel to black when the image sticking minimization mode is set to off (p. 1, section 0013; p. 3, section 0029; an idle state, comprising a screen saver or image darkening, is disabled if a person is within a certain distance in front of the display). The motivation for this is to avoid modifying a display while a user is actively viewing it (p. 1, section 0011). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, Borgers, Zhuang, Rhodes and Murakami to not change pixels to black if a user is detected within a first section in order to avoid modifying a display while a user is actively viewing it as taught by Foreman.

As to claim 12, Lee does not disclose wherein the controller sets an image sticking minimization function to low in response to detection of the human body in a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612